      Case 1:20-cv-02103-SHR-MA Document 15 Filed 04/27/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JAMES SODANO,
     Petitioner,                                   No. 1:20-CV-02103

       v.                                          (Judge Rambo)

 STEPHEN SPAULDING,
     Respondent.

                           MEMORANDUM OPINION

      Presently before the Court is Petitioner James Sodano’s petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2241. (Doc. 1.) Petitioner seeks

“immediate transfer to Home Confinement.” Respondent submitted an answer,

arguing, inter alia, that Petitioner has failed to exhaust his administrative remedies

prior to filing this petition. (Doc. 11 at 3.) Petitioner has not filed a reply, and the

time for doing so has now expired. For the reasons that follow, the petition will be

dismissed.

I.    BACKGROUND

      Petitioner is presently incarcerated at the Federal Correctional Institution at

Williamsburg in Salters, South Carolina, and has a projected release date of August

11, 2044, assuming Petitioner receives all good conduct time he is eligible to earn.

(Doc. 11 at 2.) At the time he filed the petition, Petitioner was incarcerated at the

United States Penitentiary at Lewisburg, in Lewisburg, Pennsylvania. (Doc. 1 at 1.)
      Case 1:20-cv-02103-SHR-MA Document 15 Filed 04/27/21 Page 2 of 5




      Petitioner filed the instant petition for writ of habeas corpus under 28 U.S.C.

§ 2241 on November 12, 2020. (Doc. 1.) In it, he argues that he is elderly and seeks

the transfer to home confinement due to the Covid-19 pandemic. (Id. at 7.)

      In the answer, Respondent explains that on October 30, 2020, Petitioner

submitted Administrative Remedy No. 1054514-F1 to the Warden of USP

Lewisburg requesting transfer to home confinement. (Doc. 11 at 6.) On November

6, 2020, the Warden responded to Petitioner, denying his request because he does

not meet the criteria for transfer to home confinement under the CARES Act. (Id.)

When denying the request for administrative remedy, the Warden noted that if

Petitioner was dissatisfied with the response, he could appeal to the Regional

Director. (See id.) Petitioner did not appeal the Warden’s decision to the Regional

Director. (Id.)

      Petitioner has not filed a reply nor has he otherwise addressed the exhaustion

of his claim.

II.   DISCUSSION

      Petitioner is seeking transfer to home confinement due to the Covid-19

pandemic. The petition must be dismissed, however, because Petitioner has failed

to exhaust his administrative remedies.

      A prisoner must exhaust all stages of the administrative remedy system prior

to the filing of a habeas petition under 28 U.S.C. § 2241. Moscato v. Fed. Bureau


                                          2
      Case 1:20-cv-02103-SHR-MA Document 15 Filed 04/27/21 Page 3 of 5




of Prisons, 98 F.3d 757, 760 (3d Cir. 1996); Bradshaw v. Carlson, 682 F.2d 1050,

1052 (3d Cir. 1981) (“A federal prisoner ordinarily may not seek habeas corpus relief

until he has exhausted all administrative remedies.”); Arias v. U.S. Parole Comm’n,

648 F.2d 196 (3d Cir. 1981). Requiring inmates to exhaust their remedies serves a

number of purposes, such as “(1) allowing the appropriate agency to develop a

factual record and apply its expertise facilitates judicial review; (2) permitting

agencies to grant the relief requested conserves judicial resources; and (3) providing

agencies the opportunity to correct their own errors fosters administrative

autonomy.” Moscato, 98 F.3d at 761-62. Exhaustion of administrative remedies

requires compliance with an agency’s deadlines, other critical procedural rules, and

all steps of the available administrative process. Woodford v. Ngo, 548 U.S. 81, 90-

92 (2006); Jones v. Bock, 549 U.S. 199, 218 (2007) (proper exhaustion defined by

applicable prison requirements).

      In order to exhaust administrative remedies, a federal prisoner must first

attempt to informally resolve the dispute with institution staff. See 28 C.F.R. §

542.13. Then, if informal resolution efforts fail, the prisoner may raise his complaint

to the warden of the institution in which he is confined. See 28 C.F.R. § 542.14. If

the warden denies the administrative remedy request, the prisoner may next file an

appeal with the regional director within twenty days from the date of the warden’s

response. See 28 C.F.R. § 542.15. Finally, if the regional director denies the appeal,


                                          3
      Case 1:20-cv-02103-SHR-MA Document 15 Filed 04/27/21 Page 4 of 5




the prisoner may then appeal that decision to the general counsel of the Federal

Bureau of Prisons within thirty days from the date of the regional director’s response.

See 28 C.F.R. § 542.15.          The requirement that prisoners first exhaust their

administrative remedies applies even for requests for home confinement due to the

Covid-19 pandemic. See, e.g., Jackson v. White, 3:20-cv-919, 2020 WL 3036075,

at *7 (M.D. Pa. June 5, 2020); Cordaro v. Finley, No. 3:10-CR-75, 2020 WL

2084960, at *5 (M.D. Pa. April 30, 2020).

      Here, Petitioner admits in the petition that he has failed to exhaust his

administrative remedies, which Respondent has confirmed by consulting the Bureau

of Prisons Administrative Remedy Generalized Retrieval system. (See Doc. 11 at

6.) He makes no argument regarding his failure to exhaust his administrative

remedies. As such, the petition must be dismissed.1 See Arias, 648 F.2d at 199

(noting that if a prisoner does not exhaust available administrative remedies, the

petition should be dismissed).




1
  The Court notes that the administrative remedy process is still available to
Petitioner, and thus Petitioner’s claim is not procedurally defaulted. In the
alternative, if the claim were procedurally defaulted, Petitioner has failed to present
any cause for his failure to exhaust his administrative remedies. See Moscato, 98
F.3d at 761 (“[I]f a prisoner has failed to exhaust his administrative remedies due
to a procedural default and the default renders unavailable the administrative
process, review of his habeas claim is barred unless he can demonstrate cause and
prejudice.”).
                                           4
       Case 1:20-cv-02103-SHR-MA Document 15 Filed 04/27/21 Page 5 of 5




III.   CONCLUSION

       For the reasons set forth above, the petition will be dismissed. An appropriate

Order follows.




                                              S/Sylvia H. Rambo
                                              United States District Judge
Dated: April 27, 2021




                                          5
